MEMORANDUM **
Robert Baugh, William Dorsey and Nick Westlund appeal the district court’s Fed.R.Civ.P. 12(b)(6) dismissal of their claims against Maxson Young Associates (“MYA”). We affirm for reasons stated by the district court. They have failed to show that MYA owed them any duty and have failed to allege facts sufficient to sustain their claims for negligence and negligent infliction of emotional distress. See Wash. Rev.Code §§ 48.17.050(2), 48.17.410.
Also, to the extent that the claims presuppose that there was coverage under the policy which MYA adjusted, they are precluded by collateral estoppel or Rooker-Feldman. See Kelly v. Vons Cos., 67 Cal. App.4th 1329, 79 Cal.Rptr.2d 763, 769 (1998) (issue preclusion); Doe & Assocs. Law Offices v. Napolitano, 252 F.3d 1026, 1029-30 (9th Cir.2001) (“inextricably intertwined” test).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.